Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamakawa et al. 2011/006723 in view of WO 2013/034965. 
	The examiner is adopting portions of the rejection found in the corresponding foreign application EP 20201150 Written Opinion or Search Report. See MPEP 1893.03(e).
	The level of ordinary skill is deemed to be a masters level engineer with significant experience researching and designing control systems for vehicle drivetrains. 
	The scope and content of the prior art can be found in the cited prior art on the enclosed form PTO-892, as well as in the provided search history. 
	Regarding claim 1, Yamakawa shows a motor control apparatus (paragraph 0001, figure 1) comprising two inverters (41, 42), two motors (MG1, MG2, paragraph 0042), a battery (50), and a motor controller (40) which adopts one of three control modes for controlling the switching of the inverters, a sine-wave PWM control mode with a sine-wave PWM voltage, overmodulation PWM control mode with an overmodulation PWM voltage, and a rectangular-wave control mode with a rectangular-wave voltage (paragraphs 0019, 0020, 0051, 0063-0065, 0072, 0076-0080). 
	Yamakawa does not show controlling the motors when the total ripple is equal to or greater than a predetermined value, and the ripple currents are generated according to operating points of the motors. The problem to be solved by the present invention may therefore be regarded as reducing ripple currents generated in the motors by using an appropriate control mode. 
	WO ‘965 shows a motor control system (figures 1 and 2, paragraph 0001) comprising a control unit (26, fig 2) which is configured to control motor inverters (221, 222) in one of a sinusoidal PWM control, overmodulation control or rectangular wave control to reduce motor losses (para 0057-0061, 0080-0085). Since motor losses are directly related to ripple current the teaching of WO ‘965 offers the solution to the above stated problem. The feature that the ripple currents are generated according to operation points of the motors is a matter of course.
	It would have been obvious to one of ordinary skill in this art at the time the application was effectively filed to combine these two references to obtain what applicant is claiming as his invention because it would have been the combining of prior art elements according to known methods to yield a predictable result. The problem of ripple currents in motor/generator systems is old and well known, as is controlling the inverters of motor/generators to reduce ripple and therefore one of ordinary skill in this are would realize that it is a competitive advantage to combine the features of Yamakawa with those WO ‘965 to produce a superior product. 
	Regarding claim 2, a first motor/generator of WO ‘965 is controlled to reduce ripple. 
	Regarding claim 3, the mode of control for the first and second motors is a function of the speed thereof as shown in figure 4 of WO ‘965, (paragraphs 0053-0056). Additionally, the mode of control for the two motors is not normally the same (paragraphs 0085-0086). See also figure 8 of Yamakawa. 
	Regarding claim 7, WO ‘965 discusses prioritizing M1 in paragraph 0083. 
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamakawa et al. 2011/006723 in view of WO 2013/034965 in view of JP 2014050303.
	The examiner is adopting portions of the rejection found in the corresponding foreign application EP 20201150 Written Opinion or Search Report. See MPEP 1893.03(e).
	The level of ordinary skill is deemed to be a masters level engineer with significant experience researching and designing control systems for vehicle drivetrains. 
	The scope and content of the prior art can be found in the cited prior art on the enclosed form PTO-892, as well as in the provided search history. 
	Neither Yamakawa nor WO ‘965 appear to discuss mapping ripple current of the motor/generators. 
	JP ‘303 discusses mapping ripple current to the operating points of the motor/generators in paragraphs 0008 and 0025-0035. JP ‘303 also details the estimating unit’s functions in paragraphs 0025-0035. 
	It would have been obvious to one of ordinary skill in this art at the time the application was effectively filed to further combine the features of JP ‘303 into the combination of Yamakawa and WO ‘965 because it would have been the combining of known elements according to known methods to yield a predictable result. Mapping the ripple current and providing an estimation unit for the controller would increase efficiency and result in a competitive advantage for the manufacturer. 
Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4, the cited prior art does not anticipate nor render obvious the additional feature of changing the control mode when both the first and second inverters are in the same mode.
Regarding claim 5, the cited prior art does not anticipate nor render obvious the additional feature of controlling only the second electric machine when state of charge is lower than a predetermined value. 
Consideration under 35 U.S.C. 112(a)
The claims have been evaluated as to their compliance with 35 U.S.C. 112(a). The examiner has determined that they are compliant and therefore no rejection under this statute is warranted. 



Consideration under 35 U.S.C. 112(b)
The claims have been evaluated as to their compliance with 35 U.S.C. 112(b). The examiner has determined that they are compliant and therefore no rejection under this statute is warranted. 
	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “configured to” in claims 1-8.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Consideration of claims in view of 35 U.S.C. 101
The claims have been evaluated regarding potential rejections in view of the utility requirement under 35 U.S.C. 101. No potential rejections were found. 
	



	Consideration of claims in view of 35 U.S.C. 101 and 121
The claims have been evaluated regarding potential statutory double patenting rejections in view of the cited prior art under 35 U.S.C. 101 and 121. No potential rejections were found. 
The claims have been evaluated regarding potential non-statutory double patenting in view of  In re Van Ornum, 686 F.2d 937, 944-48, 214 USPQ 761, 767-70 (CCPA 1982). No potential rejections were found. 
	Consideration of Formal Requirements
This application has been evaluated for (a) compliance with formal requirements of patent statutes and rules and (b) technological accuracy. Applicant is required to use the proper terms commensurate with the technology he is describing in such a way that one of ordinary skill in this art would understand what applicant is claiming as his invention. It has been found to be compliant with both requirements. 
Prior Art Discussed
	The references cited by applicant in his Information Disclosure Statement(s) filed 23 April 2021 and 30 September 2020 have been considered by the examiner. 
	The examiner has considered the prior art, office actions and related information from applicant’s corresponding foreign filed applications. 
	The examiner has chosen not to search non-patent literature or to request a PLUS search in this application because the pertinent art areas are well developed and represented in the patent literature and therefore are the best source for finding the best prior art. 
The references cited by the examiner are deemed pertinent to applicant’s disclosure. The apparently most pertinent prior art was applied; however other cited prior art may also be applicable. It is suggested that applicant review and consider the cited prior art when amending his claims. The other cited prior art is intended to illustrate the general state of the art in the field of the invention. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dirk Wright whose telephone number is (571)272-7098. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Dirk Wright/
Primary Examiner
Art Unit 3656



Friday, July 29, 2022